122 U.S. 457 (1887)
TRAVELLERS' INSURANCE COMPANY
v.
EDWARDS.
Supreme Court of United States.
Argued May 6, 9, 1887.
Decided May 27, 1887.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF NEW YORK.
*463 Mr. Solomon Lincoln for plaintiff in error.
Mr. William Nathaniel Cogswell for defendant in error. Mr. William F. Cogswell was with him on the brief.
*466 MR. JUSTICE MILLER, after stating the case as above reported, delivered the opinion of the court.
Without deciding whether this notice to Phillips, of the death of Edwards, would have been a sufficient compliance with the contract requiring a written notice of the death to be given to the company at Hartford, if it had been attempted to comply with the condition in that manner, and without deciding whether, if the proofs of death had been made out and delivered to Phillips, with no more in the case than that, it would have been a sufficient compliance with that provision, we are of opinion that the whole course of dealing by the company with Phillips and with the plaintiff below establish the proposition that the company recognized Phillips as its agent for these purposes, and so acted upon his information of the death of Edwards as to accept that as sufficient notice, and to constitute him their agent for the purpose of receiving the proofs of death. Phillips went to the office of the company in Hartford; he there gave the information of the death of Edwards to the company, with such particulars as were then known in regard to the incidents of his death. The acting officer of the company, the man who in his own testimony describes himself as having charge of claims for losses by death, then furnished him with the requisite blanks for the further proof required by formal affidavits of the parties. This officer knew that Phillips was treated by the insured as the agent of the company for giving this notice, he accepted that notice, he acted upon it, and he intrusted Phillips, who was an agent of the company, and had been so for ten years or more, with the forms of affidavits necessary *467 to show what the company required to be proved in order to justify them in paying the money upon the policy. Phillips undertook this business, delivered these blank affidavits, and stated to the plaintiff's agent that they were to be returned to him when completed. They were so returned to him, but, without sending them to the company, after keeping them a long time in his possession, he again gave them to the plaintiff's agent, with the declaration that they were imperfect, and suggested further proofs.
Soon after this they were returned to him, though it is not stated whether any further proofs were made out or not, and he then forwarded them to the company. He evidently considered himself as the agent of the company when he required additional proofs. As confirmatory of this, the evidence shows that the company received the proofs without objection, and when sometime afterwards a brother of the plaintiff made an inquiry of the company in regard to them, they acknowledged that they had received them on the 10th day of February, but made no objection that it was too late. They also acknowledged the receipt of "papers in the case of Frank Edwards," in the following letter, dated February 9, 1883:
"E.M. Phillips, Esq., Ag't, Southbridge, Mass.
"Dear Sir: Your letter of the 7th inst., with papers in the case of Frank Edwards, at hand. We understand a chemical analysis of his stomach was made. We should like a full report of the analysis certified to by the chemist who made it.
             "Yours truly,                 RODNEY DENNIS, Sec'y."
In this there was no hint that the papers were received too late, or that no sufficient notice had been given, but simply the expression of a desire for further information with regard to the actual facts of the case, which would have been useless if the company intended to rely upon the failure to give this notice in time.
Afterwards, on March 10, 1883, S.K. Edwards, "for Katy L. Edwards," the plaintiff below, wrote to the company asking for the date of proof of death of Mr. Frank Edwards and *468 when it was received at the office. To this the following reply was made:
            "The Travellers' Insurance Co., Claim Department,
                                  "Hartford, Ct., March 13, 1883.
"S.K. Edwards, Southbridge, Mass.
"Dear Sir: In reply to yours of 10th inst., would say that we received a letter from agent Phillips, dated February 7, 1883, wherein he writes: `I found the inclosed upon my table on my return home, and forward the same.' The inclosed were incomplete proof papers relating to the death of Mr. Frank Edwards, and we acknowledged the receipt of same Feb'y 9th, asking for a full report of the analysis of Edwards' stomach, the report to be certified by the chemist who made the analysis. We have no further intelligence respecting the matter.
             "Yours truly,                 RODNEY DENNIS, Sec'y."
On March 20, S.K. Edwards, on behalf of his sister, again wrote to the company making inquiry if February 9 was the first time they had the proofs of the death of Frank Edwards, to which the following reply was made:
                                               "March 21st, 1883.
"S.K. Edwards, Esq., Southbridge, Mass.
"Dear Sir: Your letter of the 20th inst. is at hand. We received the incomplete proofs of death, to which we alluded in our letter of 13th inst., on the 10th of February for the first and only time. We have only received them once.
             "Yours truly,                 RODNEY DENNIS, Sec'y."
During all the correspondence which passed upon this subject, Mr. Dennis, the officer of the company, nowhere intimates that these proofs came too late, or that they were rejected by the company, but the only complaint made was, that he had not received the chemical analysis of the contents of the stomach.
Under all the circumstances of this case, we are of opinion that the company treated Phillips as their agent for the purpose *469 of the early notice of the death of Edwards, and also the receipt of the final proofs thereof, and that it is too late for them now to undertake to defeat this action upon the ground that he was not their agent for any of these purposes.
We do not deem it necessary to go into a critical examination of the authorities upon the questions so often raised of the powers of agents of this class. We simply hold that, whether upon the face of the policy, and the receipt with its indorsements, taken alone, Phillips can be held to have been the agent of the company to whom the notices in question could be properly delivered or not, that the action of the company upon Phillips' communications to its secretary at Hartford of the information of the death of Edwards, and its delivery to him of the blank affidavits and forms which it required to be filled up, together with the subsequent correspondence, show conclusively that the company considered Phillips as its agent throughout the transaction with regard to these notices, and it is, therefore, bound by what he did.
The judgment of the Circuit Court is affirmed.